Case 5:20-cv-00018-RWS-CMC Document 38 Filed 02/26/21 Page 1 of 4 PageID #: 190




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION

  DREDEN DUMAS,                                      §
                                                     §
                                                     §    CIVIL ACTION NO. 5:20-CV-00018-RWS
                  Plaintiff,                         §
                                                     §
  v.                                                 §
                                                     §
  CHAKA RICKS, ET AL.,                               §
                                                     §
                  Defendants.                        §

                                                ORDER

         Plaintiff Dreden Dumas, an inmate proceeding pro se but not in forma pauperis, filed the

  above-styled and numbered civil action complaining of alleged violations of his constitutional rights.

  The case was referred to the United States Magistrate Judge.

         On July 22, 2020, the Magistrate Judge entered an order granting Plaintiff’s motion for leave

  to amend his complaint and directing that he filed the amended complaint within 30 days. The

  Magistrate Judge also directed Plaintiff to request issuance of summons for each named Defendant

  at the time he filed his amended complaint. The Magistrate Judge set out Fed. R. Civ. P. 4(m) and

  explained the procedure for effecting service of process, stating the time for service of process on

  the Defendants would be set at 90 days following the filing of the amended complaint.

         Plaintiff filed his amended complaint on September 1, 2020. However, he did not request

  issuance of summons at the time of filing his amended complaint or at any time thereafter, despite

  the fact he filed notices on September 8, September 10, September 30, October 13, and October 26,

  2020, and letters on December 7, 2020 and January 4, 2021. None of these notices contained any

  mention of summons.
Case 5:20-cv-00018-RWS-CMC Document 38 Filed 02/26/21 Page 2 of 4 PageID #: 191




         On January 5, 2021, the Magistrate Judge entered a Report recommending the lawsuit be

  dismissed without prejudice for failure to effect service of process and for failure to prosecute or to

  obey an order of the Court. The Magistrate Judge observed Plaintiff had not requested issuance of

  summons despite having contacted the Court multiple times after filing his amended complaint, and

  the statutory 90 day period for effecting service of process, set out in Fed. R. Civ. P. 4(m), expired

  on December 1, 2020.

         Plaintiff filed objections to the Report on January 19, 2021. In his objections, he argues he

  “attempted to contact the Clerk of Court to request an issuance of summons and that a correctional

  officer must have not delivered the letter to the mailbox on accident or due to prejudice.” He asks

  that summons be issued, even though his time for effecting service of process has already expired.

         Plaintiff’s contention that he attempted to contact the Clerk to request issuance of process,

  but a guard must have not delivered his letter, is not credible. The Magistrate Judge’s order directed

  that he request issuance of process at the time he filed his amended complaint. Plaintiff filed his

  amended complaint on September 1, but did not include a request for process with this complaint.

  He knew that he had not received the summons from the Clerk, but never notified the Court or

  requested re-issuance of process despite contacting the Court six separate times during the 90 days

  between the filing of his amended complaint and the expiration of the statutory period for service.

  Plaintiff has not shown good cause for failing to effect service of process within the statutory period

  and his objections are without merit. See Thrasher v. City of Amarillo, 709 F.3d 509, 511-12 (5th

  Cir. 2013) (dismissal for failure to effect service of process upheld despite plaintiff’s claim that he

  had good cause for delay of service in that he suffered from mental illness, he originally proceeded

  in forma pauperis, and he did not understand that he himself could not serve process on the

  defendants).




                                               Page 2 of 4
Case 5:20-cv-00018-RWS-CMC Document 38 Filed 02/26/21 Page 3 of 4 PageID #: 192




          Following his objections, Plaintiff filed a motion asking to add a letter he wrote to the Hon.

  Nelva Gonzales Ramos, U.S. District Judge for the Southern District of Texas, to his objections in

  this case. The letter complains of the conditions of confinement at the Telford Unit and asks Judge

  Ramos to grant him injunctive relief, although she is not a judicial officer in the case. Plaintiff also

  filed a motion asking for issuance of summons, although his statutory time for effecting service of

  process expired on December 1, 2020.

          Plaintiff’s letter adds nothing to his objections to the Magistrate Judge’s Report

  recommending dismissal for failure to effect service of process and failure to comply with an order

  of the Court. He was advised in July of 2020 that he had to request issuance of summons and that

  he had 90 days from the filing of his amended complaint in which to serve process on the

  defendants, and he did not do so despite filing his amended complaint on September 1, 2020. The

  time set out in Fed. R. Civ. P. 4(m) for effecting service has elapsed and Plaintiff has not shown

  good cause for an extension. See Lambert v. United States, 44 F.3d 296, 299 (5th Cir. 1995) (good

  cause under Rule 4(m) is at least as much as excusable neglect, and inadvertence, mistake, or

  ignorance of the rules normally do not suffice).

          The Court has conducted a careful de novo review of those portions of the Magistrate Judge’s

  proposed findings and recommendations to which the Plaintiff objected. See 28 U.S.C. § 636(b)(1)

  (District Judge shall “make a de novo determination of those portions of the report or specified

  proposed findings or recommendations to which objection is made.”) Upon such de novo review,

  the Court has determined that the Report of the Magistrate Judge is correct and the Plaintiff’s

  objections are without merit. It is accordingly

          ORDERED that the Plaintiff’s objections are overruled and the Report of the Magistrate

  Judge (Docket No. 32) is ADOPTED as the opinion of the District Court. It is further




                                               Page 3 of 4
     .
Case 5:20-cv-00018-RWS-CMC Document 38 Filed 02/26/21 Page 4 of 4 PageID #: 193




          ORDERED that the above-styled civil action is DISMISSED WITHOUT PREJUDICE

  for failure to effect service of process and failure to prosecute or to obey an order of the Court.

  Finally, it is

          ORDERED that any and all motions which may be pending in this civil action are hereby

  DENIED.

          SIGNED this 26th day of February, 2021.



                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE




                                             Page 4 of 4
